FILED
                                                                     United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                         Tenth Circuit

                             FOR THE TENTH CIRCUIT                       December 13, 2016
                         _________________________________
                                                                         Elisabeth A. Shumaker
                                                                             Clerk of Court
UNITED STATES OF AMERICA,

      Plaintiff - Appellee,

v.                                                            No. 16-5040
                                               (D.C. Nos. 4:13-CV-00791-CVE-TLW and
EDGARDO JASSO CHAVERO, f/k/a                           4:12-CR-00101-CVE-6)
Edgardo Chavero-Jasso,                                        (N.D. Okla.)

      Defendant - Appellant.
                      _________________________________

            ORDER DENYING CERTIFICATE OF APPEALABILITY*
                   _________________________________

Before LUCERO, MATHESON, and BACHARACH, Circuit Judges.
                 _________________________________

      Edgardo Chavero, a federal prisoner proceeding pro se, seeks a certificate of

appealability (“COA”) to challenge the dismissal of his 28 U.S.C. § 2255 motion.

We deny a COA and dismiss the appeal.

                                           I

      Chavero pled guilty to conspiracy to possess with intent to distribute 500

grams or more of methamphetamine and was sentenced to 120 months’

imprisonment. He did not appeal. Chavero filed a pro se § 2255 motion, which the

district court denied. We granted a COA and remanded to permit factual


      *
         This order is not binding precedent, except under the doctrines of law of the
case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
development of Chavero’s claim that his counsel, Stephen Knorr, made false

promises to induce him to sign a form that waived his right to appeal. United States

v. Chavero, 630 F. App’x 866 (10th Cir. 2015) (unpublished).

      On remand, the district court appointed counsel and held an evidentiary

hearing. Knorr, interpreter Adriana Carrasco, and Chavero testified. Each witness’

testimony focused on a meeting between Knorr and Chavero on June 26, 2013, at

which Carrasco was present. It is undisputed that at the end of the meeting, Chavero

signed a form stating he did not wish to file a direct appeal. Chavero testified he

signed the form with the understanding that Knorr would file an appeal once Chavero

was transferred to another prison. Knorr testified that he explained the direct appeal

and habeas processes to Chavero. He also told Chavero that he would file a notice of

appeal if Chavero directed him to do so. But because Knorr did not believe there

were any meritorious issues to raise on direct appeal, he informed Chavero that he

would file an Anders brief. After initially refusing to sign the form, Chavero

ultimately signed the portion of the document indicating he did not want Knorr to file

a notice of appeal. Carrasco’s testimony corroborates Knorr’s version of the

meeting.

      Noting inconsistencies in Chavero’s testimony and his history of

untruthfulness, the district court determined Knorr and Carrasco were credible but

Chavero was not. It denied relief and declined to issue a COA. Chavero now seeks a

COA from this court.



                                           2
                                           II

      A prisoner may not appeal the denial of relief under § 2255 without a COA.

§ 2253(c)(1)(B). We may issue a COA “only if the applicant has made a substantial

showing of the denial of a constitutional right.” § 2253(c)(2). Under this standard,

Chavero must demonstrate “that reasonable jurists could debate whether (or, for that

matter, agree that) the petition should have been resolved in a different manner or

that the issues presented were adequate to deserve encouragement to proceed

further.” Slack v. McDaniel, 529 U.S. 473, 484 (2000) (quotation omitted).

      “[A] lawyer who disregards specific instructions to perfect a criminal appeal

acts in a manner that is both professionally unreasonable and presumptively

prejudicial.” United States v. Snitz, 342 F.3d 1154, 1155-56 (10th Cir. 2003).

Further, a valid waiver of appellate rights must be made knowingly and voluntarily.

See United States v. Hahn, 359 F.3d 1315, 1325 (10th Cir. 2004) (en banc). The

district court found that Chavero was not tricked into signing the form

acknowledging that he did not want to pursue an appeal. This finding was not clearly

erroneous. See United States v. Orange, 447 F.3d 792, 796 (10th Cir. 2006) (clear

error standard applies to district court’s factual findings in § 2255 proceeding).

      Rather than challenging the district court’s factual findings, Chavero contends

that Knorr provided ineffective assistance of counsel by failing to adequately consult

with him about his right to appeal. In this context, consultation means “advising the

defendant about the advantages and disadvantages of taking an appeal, and making a

reasonable effort to discover the defendant’s wishes.” Roe v. Flores-Ortega, 528

                                           3
U.S. 470, 478 (2000). Chavero faults Knorr for insufficiently canvassing the

advantages and disadvantages of appealing. He also complains that Knorr stated he

would file an Anders brief if Chavero wished to appeal. But Knorr’s testimony

indicates that he extensively discussed the merits of an appeal with Chavero.

Moreover, Chavero did not present any evidence that the waiver form confused him,

nor did he recall any discussion about an Anders brief. Reasonable jurists could not

debate that Knorr adequately consulted with Chavero about his right to appeal.

                                         III

      For the foregoing reasons, we DENY a COA and DISMISS the appeal.


                                           Entered for the Court


                                           Carlos F. Lucero
                                           Circuit Judge




                                          4